         Case 8-16-74828-ast             Doc     Filed 10/01/19       Entered 10/01/19 15:32:35


        Georgoulla Mikromastoras


                                Eastern                      NY
         16-74828-ast




orm

      to Bankruptcy



      Mortgage Information

                      U.S. Bank Trust National Association
                      as Trustee of Lodge Series IV Trust                              2-2
                                                                  3      8   5   9

                  204 Seneca St



                  Ronkonkoma, NY 11779




                                           *less suspense of $1,499.94                            5,678.62
                                                                                                  0.00

                                                                                             c    5,678.62

                                                             07   01 2019


                                          Response to N
Case 8-16-74828-ast        Doc     Filed 10/01/19   Entered 10/01/19 15:32:35



Georgoulla Mikromastoras                                         16-74828-ast




 /s/ Richard Postiglione                             10 01 2019


 Richard Postiglione                                  Creditor's Attorney



 Friedman Vartolo, LLP




 1325 Franklin Avenue, Suite 230


 Garden City, NY 11530



  212   471   5100                                    bankruptcy@friedmanvartolo.com
                                                             Case 8-16-74828-ast                                        Doc            Filed 10/01/19                             Entered 10/01/19 15:32:35



                                                                                                                 Payment Changes
                                                                       Date                    P&I                  Escrow       Total                     Notice Filed
                                                                              11/1/2016              $1,060.90          $799.33        $1,860.23           Filed w/POC
                                                                              10/1/2017              $1,060.90          $808.50        $1,869.40           NOPC
                                                                              12/1/2018              $1,060.90          $931.56        $1,992.46           NOPC
                                                                              12/1/2018               $951.87           $842.77        $1,794.64           Per Loan Mod
                                                                                                                         $0.00
                                                                                                                         $0.00
                      Loan Information
Loan #
Borrower                  Mikromastoras
BK Case #                 16-74828
Date Filed                10/18/2019
First Post Petition
Due Date                  11/1/2016
POC Covers                7/1/15-10/1/18

         Date                     Amount Rcvd   Post Pet Due Date       Contractual Due Date         Amt Due         Over/Short     Suspense Credit   Suspense Debit         Suspense Balance  POC Arrears Credit   POC Debit        POC Suspense Balance POC Paid to Date    Comments
            1/4/2017               $1,905.00        11/1/2016                 7/1/2015               $1,860.23            $44.77               $44.77                                   $44.77                                                       $0.00            $0.00
           2/13/2017               $1,905.00        12/1/2016                 8/1/2015               $1,860.23            $44.77               $44.77                                   $89.54                                                       $0.00            $0.00
            3/2/2017               $1,905.00         1/1/2017                 9/1/2015               $1,860.23            $44.77               $44.77                                  $134.31                                                       $0.00            $0.00
           4/10/2017               $1,905.00         2/1/2017                10/1/2015               $1,860.23            $44.77               $44.77                                  $179.08                                                       $0.00            $0.00
            5/8/2017               $1,905.00         3/1/2017                11/1/2015               $1,860.23            $44.77               $44.77                                  $223.85                                                       $0.00            $0.00
           5/18/2017                             Trustee Payment                                                           $0.00                                                       $223.85            $524.70                                  $524.70         $524.70
            6/2/2017               $1,800.00         4/1/2017                 12/1/2015              $1,860.23           -$60.23                                    $60.23             $163.62                                                     $524.70         $524.70
           6/21/2017                             Trustee Payment                                                           $0.00                                                       $163.62            $613.80                                $1,138.50       $1,138.50
           7/12/2017               $1,900.00         5/1/2017                 1/1/2016               $1,860.23            $39.77               $39.77                                  $203.39                                                   $1,138.50       $1,138.50
           7/21/2017                             Trustee Payment                                                           $0.00                                                       $203.39            $613.80                                $1,752.30       $1,752.30
            9/8/2017                $500.00                                                                              $500.00             $500.00                                   $703.39                                                   $1,752.30       $1,752.30
           9/27/2017                             Trustee Payment                                                           $0.00                                                       $703.39            $613.80                                $2,366.10       $2,366.10
           9/29/2017                $400.00                                                                              $400.00             $400.00                                 $1,103.39                                                   $2,366.10       $2,366.10
          10/31/2017                $400.00                                                                              $400.00             $400.00                                 $1,503.39                                                   $2,366.10       $2,366.10
          11/15/2017                             Trustee Payment                                                           $0.00                                                     $1,503.39          $1,227.60                                $3,593.70       $3,593.70
          11/15/2017                            PRE-Petition Applied          2/1/2016                                     $0.00                                                     $1,503.39                          $1,060.90                $2,532.80       $3,593.70
          11/15/2017                            PRE-Petition Applied          3/1/2016                                     $0.00                                                     $1,503.39                          $1,060.90                $1,471.90       $3,593.70
          11/15/2017                            PRE-Petition Applied          4/1/2016                                     $0.00                                                     $1,503.39                          $1,060.90                  $411.00       $3,593.70
          11/15/2017                            PRE-Petition Applied          5/1/2016                                     $0.00                                                     $1,503.39                          $1,060.90                 -$649.90       $3,593.70
          11/28/2017                $250.00                                                                              $250.00             $250.00                                 $1,753.39                                                    -$649.90       $3,593.70
          12/21/2017                             Trustee Payment                                                           $0.00                                                     $1,753.39           $613.80                                   -$36.10       $4,207.50
            1/2/2018                $400.00         6/1/2017                  6/1/2016               $1,860.23        -$1,460.23                                 $1,460.23             $293.16                                                     -$36.10       $4,207.50
           1/25/2018                             Trustee Payment                                                           $0.00                                                       $293.16            $613.80                                  $577.70       $4,821.30
           1/29/2018                $500.00                                                                              $500.00             $500.00                                   $793.16                                                     $577.70       $4,821.30
           2/23/2018                             Trustee Payment                                                           $0.00                                                       $793.16            $613.80                                $1,191.50       $5,435.10
            3/1/2018                $500.00                                                                              $500.00             $500.00                                 $1,293.16                                                   $1,191.50       $5,435.10
           3/21/2018                             Trustee Payment                                                           $0.00                                                     $1,293.16            $613.80                                $1,805.30       $6,048.90
           3/29/2018                $400.00                                                                              $400.00             $400.00                                 $1,693.16                                                   $1,805.30       $6,048.90
           4/26/2018                $400.00         7/1/2017                  7/1/2016               $1,860.23        -$1,460.23                                 $1,460.23             $232.93                                                   $1,805.30       $6,048.90
           4/30/2018                             Trustee Payment                                                           $0.00                                                       $232.93            $613.80                                $2,419.10       $6,662.70
           5/25/2018                             Trustee Payment                                                           $0.00                                                       $232.93            $613.80                                $3,032.90       $7,276.50
            6/4/2018                $300.00                                                                              $300.00             $300.00                                   $532.93                                                   $3,032.90       $7,276.50
           6/21/2018                             Trustee Payment                                                           $0.00                                                       $532.93            $613.80                                $3,646.70       $7,890.30
           6/21/2018                            PRE-Petition Applied           8/1/2016                                    $0.00                                                       $532.93                          $1,060.90                $2,585.80       $7,890.30
           6/21/2018                            PRE-Petition Applied           9/1/2016                                    $0.00                                                       $532.93                          $1,060.90                $1,524.90       $7,890.30
           6/21/2018                            PRE-Petition Applied          10/1/2016                                    $0.00                                                       $532.93                          $1,060.90                  $464.00       $7,890.30
           6/27/2018                $500.00                                                                              $500.00             $500.00                                 $1,032.93                                                     $464.00       $7,890.30
           7/24/2018                             Trustee Payment                                                           $0.00                                                     $1,032.93            $623.70                                $1,087.70       $8,514.00
           7/30/2018               $1,268.71        8/1/2017                  11/1/2016              $1,860.23          -$591.52                                   $591.52             $441.41                                                   $1,087.70       $8,514.00
           8/24/2018                             Trustee Payment                                                           $0.00                                                       $441.41            $623.70                                $1,711.40       $9,137.70
           9/24/2018                             Trustee Payment                                                           $0.00                                                       $441.41            $646.80                                $2,358.20       $9,784.50
          10/17/2018               $1,029.42                                                                           $1,029.42            $1,029.42                                $1,470.83                                                   $2,358.20       $9,784.50
                                                       Loan Mod entered 12/1/18.
           12/2/2018                             Trustee Payment                                                            $0.00                                                        $0.00           $620.40                                 $2,978.60       $10,404.90
          12/26/2018                             Trustee Payment                                                            $0.00                                                        $0.00           $620.40                                 $3,599.00       $11,025.30
          12/28/2018               $1,768.71                                                                            $1,768.71           $1,768.71                                $1,768.71                                                   $3,599.00       $11,025.30
          12/31/2018               $1,768.71        12/1/2018                 1/1/2017               $1,794.64            -$25.93                                   $25.93           $1,742.78                                                   $3,599.00       $11,025.30
          12/31/2018                            PRE-Petition Applied          2/1/2017                                      $0.00                                                    $1,742.78                           $1,860.23               $1,738.77       $11,025.30
          12/31/2018                            PRE-Petition Applied          3/1/2017                                      $0.00                                                    $1,742.78                           $1,860.23                -$121.46       $11,025.30
          12/31/2018                            PRE-Petition Applied          4/1/2017                                      $0.00                                                    $1,742.78                           $1,860.23              -$1,981.69       $11,025.30
          12/31/2018                            PRE-Petition Applied          5/1/2017                                      $0.00                                                    $1,742.78                           $1,860.23              -$3,841.92       $11,025.30
           1/29/2019               $1,770.00         1/1/2019                 6/1/2017               $1,794.64            -$24.64                                   $24.64           $1,718.14                                                  -$3,841.92       $11,025.30
           3/14/2019               $1,770.00         2/1/2019                 7/1/2017               $1,794.64            -$24.64                                   $24.64           $1,693.50                                                  -$3,841.92       $11,025.30
           4/16/2019               $1,600.00         3/1/2019                 8/1/2017               $1,794.64           -$194.64                                  $194.64           $1,498.86                                                  -$3,841.92       $11,025.30
           4/22/2019               $1,800.00         4/1/2019                 9/1/2017               $1,794.64              $5.36                  $5.36                             $1,504.22                                                  -$3,841.92       $11,025.30
                                     Case 8-16-74828-ast               Doc       Filed 10/01/19     Entered 10/01/19 15:32:35



7/11/2019   $1,785.00        5/1/2019          10/1/2017   $1,794.64    -$9.64              $9.64    $1,494.58                  -$3,841.92   $11,025.30
7/17/2019   $1,800.00        6/1/2019          11/1/2017   $1,794.64     $5.36      $5.36            $1,499.94                  -$3,841.92   $11,025.30
7/17/2019               PRE-Petition Applied   12/1/2017                 $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
                                                                         $0.00                       $1,499.94                  -$3,841.92   $11,025.30
       Case 8-16-74828-ast            Doc      Filed 10/01/19       Entered 10/01/19 15:32:35




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
                                                               :
                                                               : CASE NO.: 16-74828-ast
 IN RE:                                                        :
                                                               : CHAPTER: 13
 Georgoulla Mikromastoras,
                                                               :
                                                                  HON. JUDGE.: Alan S. Trust
                                                               :
 Debtor.
                                                               :
                                                               :
                                                               :



----------------------------------------------------------------X

                                    CERTIFICATE OF SERVICE

        On October 1, 2019, I served a true copy of the annexed RESPONSE TO NOTICE OF
FINAL CURE PAYMENT by mailing the same by First Class Mail in a sealed
envelope, with postage prepaid thereon, in a post office or official depository of the
U.S. Postal Service within the State of New York, addressed to the last known
address of the addressee, and the property address as indicated on the attached Service
List annexed hereto.

                                                            By: /s/ Richard Postiglione_
                                                            FRIEDMAN VARTOLO LLP
                                                            85 Broad Street, Suite 501
                                                            New York, New York 10004
                                                            T: (212) 471-5100
                                                            F: (212) 471-5150
        Case 8-16-74828-ast        Doc   Filed 10/01/19   Entered 10/01/19 15:32:35




                                         SERVICE LIST


Georgoulla Mikromastoras
204 Seneca Street
Ronkonkoma, NY 11779
Debtor

Richard A Jacoby
Jacoby & Jacoby
1737 North Ocean Avenue
Medford, NY 11763
Debtor’s Attorney

Marianne DeRosa
Office of the Chapter 13 Trustee
100 Jericho Quadrangle
Suite 127
Jericho, NY 11753
Trustee

United States Trustee
Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722-4437
U.S. Trustee
